PCIJ_A_23_OderCommission_GBR-CSK-DNK-FRA-DEU_POL_1929-08-15_ORD_01_EV_00_FR.txt. 1929.
Le 15 aott.

Dossier E. b. XX.

38
Annexe 2 à l'Arrëä n° 106.

ORDONNANCE

RENDUE A LA DATE DU 15 AOÛT 1929.

 

Présents :

MM. ANZILOTTI, Président,
HOBER, Vice-Président,
LODER,

NYHOLM,

_DE BUSTAMANTE,
ALTAMIRA, Juges,
ODA,

_ PEssôa,
HUGHES,
NEGULESCO,
WANG,

Comte Rostworowskl, Juge ad hoc,

Juges suppléants,

AFFAIRE RELATIVE A LA COMPÉTENCE
DE LA COMMISSION INTERNATIONALE DE L’ODER
(PREUVES)

La Cour,

composée ainsi qu'il est dit ci-dessus,
après délibéré en Chambre du Conseil,
rend l’ordonnance suivante :

La Cour permanente de Justice internationale,

Vu l’article 48 du Statut,

Vu le compromis d'arbitrage, signé le 30 octobre 1928, entre
les Gouvernements d’Allemagne, du Danémark, de France, de
Sa Majesté britannique en Grande-Bretagne, de Suède et de
Tchécoslovaquie, d’une part, et le Gouvernement de Pologne,
d’autre part ; :

Vu l'ordonnance rendue par le Président de la Cour, le
26 mars 1929, dispensant, entre autres choses, les Parties du
dépôt de Répliques écrites en l’affaire dont il s’agit ;
39 ODER. — ORDONNANCE DU 15 AOÛT 1929

Vu le Mémoire déposé par chacune des Parties le 15 avril
1929 ; |

Vu le Contre-Mémoire déposé par chacune des Parties le
Lo juin 1929;

Considérant que le Mémoire du Gouvernement polonais ren-
voie en plusieurs endroits aux travaux relatifs à la préparation
des articles pertinents du Traité de Versailles ; que des extraits
des procès-verbaux contenant le compte rendu de ces travaux
s'y trouvent également cités ;

Considérant, d'autre part, que, dans le Contre-Mémoire des
six Gouvernements, «le Gouvernement de la République
française, le Gouvernement de Sa Majesté britannique dans le
Royaume-Uni et le Gouvernement de la République tchécoslo-
vaque se joignent au Gouvernement de l’Empire allemand, au
Gouvernement de Sa Majesté le roi de Danemark et au
Gouvernement de sa Majesté le roi de Suède pour demander à
la Cour de se conformer dans la présente affaire à ses précé-
dentes décisions en refusant d'admettre toute référence aux
travaux préparatoires aux fins de donner au texte une inter-
prétation différente du sens naturel des mots employés »;
qu'ils y déclarent, en outre, estimer que «la production,
comme moyen de preuve, des documents susmentionnés, ne
peut avoir aucun effet sur la solution des questions soumises à
la Cour et qu’elle n’est donc pas nécessaire » ;

Que, dans le même document, ils demandent formellement
‘a la Cour « de décider que les passages du Mémoire polonais
contenant » les « références et citations » dont il s’agit « et
les arguments basés sur ces passages doivent être négligés »,
ainsi que « de trancher cette question au moment de l’audition
des arguments oraux »;

Considérant qu'il y a lieu, pour la Cour, de se prononcer,
avant d'entendre toute plaidoirie quant au fond, sur la ques-
tion de l’admissibilité comme preuve en l'espèce des procès-
verbaux et autres. documents dont il s'agit; —

Invite les agents des Parties à présenter, à l’audience fixée
pour le mardi 20 août à ro h. 30 et avant toute plaidoirie
sur le fond, leurs observations et conclusions finales sur ladite
question, étant entendu que la Cour statuera sur cette question
dés la présentation des observations et conclusions des Parties,
40 ODER. — ORDONNANCE DU I5 AOÛT 1929

et que les plaidoiries sur le fond suivront immédiatement, a
moins toutefois que la Cour’ n’en dispose autrement.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le quinze août mil neuf
cent vingt-neuf, en huit exemplaires, dont l’un restera déposé
‘aux archives de la Cour et dont les autres seront transmis
aux agents des Gouvernements d'Allemagne, du Danemark, de
la France, de Sa Majesté britannique en Grande-Bretagne, de
Suède et de Tchécoslovaquie, ainsi qu’à l'agent du Gouverne-
ment de Pologne.

Le Président de la Cour:
_ (Signé) D. ANZILOTTI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.
